Citation Nr: 0934401	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-20 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for residuals of subtotal gastrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of this hearing has been associated with the 
Veteran's claims folder.

In November 2007, the Board remanded this case for additional 
evidentiary development.


FINDINGS OF FACT

The Veteran's residuals of subtotal gastrectomy are 
manifested by no more than moderate symptoms, including 
nausea, bloating, cramping, abdominal discomfort, diarrhea, 
weakness, fatigue and dumping syndrome.  This condition is 
not shown to be manifested by hypoglycemic symptoms, weight 
loss, malnutrition or anemia.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 40 
percent for residuals of subtotal gastrectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7308 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's August 2005 and December 2007 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Specifically, the RO's December 2007 letter informed 
the Veteran of what evidence was required to substantiate his 
claim for an increased disability rating and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence or information in his 
possession to the RO.  See Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009).  With respect to the 
Dingess requirements, the RO's August 2005 and December 2007 
letters provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, including the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also provided the Veteran with 
multiple medical examinations to determine the appropriate 
evaluation for his service-connected residuals of subtotal 
gastrectomy.  38 C.F.R. § 3.159(c)(4).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696 (2009).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

By a June 1957 rating decision, the RO granted service 
connection for duodenal ulcer, and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 7305, 
effective October 1956.  By a November 1972 rating decision, 
a 20 percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 7305, effective September 1972.  By a 
February 1973 rating decision, a 60 percent evaluation was 
assigned, under 38 C.F.R. § 4.71a, Diagnostic Codes 7308, 
effective September 1972, along with a temporary total 
disability rating based upon the Veteran's hospitalization 
from September 22, 1972 through November 1972.  By a March 
1974 rating decision, a 40 percent evaluation was assigned to 
this condition, effective June 1974.  

Currently, the Veteran's service-connected residuals of 
subtotal gastrectomy are rated 40 percent disabling pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7308 (2008).  Pursuant 
to Diagnostic Code 7308, used in rating postgastrectomy 
syndromes, a disability rating of 40 percent is warranted for 
moderate symptoms; less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A maximum 
disability rating of 60 percent is warranted for severe 
symptoms; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, 
Diagnostic Code 7308.

In February 2005, the Veteran was admitted to hospital with a 
two-day history of bright red blood from his rectum.  He 
denied any crampy abdominal pain.  A colonoscopy was 
performed and revealed normal findings with no source of 
bleeding found.  An esophagogastroduodeno-scopy (EGD) was 
performed and revealed a few erosions at the anastomosis site 
with two to three areas of slow blood oozing.  The report 
indicated that these oozing sites were cauterized with good 
cessation of the bleeding.  The hospitalization report noted 
that the Veteran's hemotocrit remained stable during his 
admission, and that no blood products were given.  
Additionally, it was noted that he was hemodynamically 
stable, and the report listed his weight as 217.4 pounds.  
After one week, the Veteran was discharged from the hospital 
with no restrictions on his activities.  

In November 2005, a VA gastrointestinal (GI) examination was 
conducted.  The VA examiner noted that the Veteran's claims 
folder was available and was reviewed pursuant to this 
examination.  The Veteran reported complaints of dumping 
syndrome and abdominal pain.  He indicated that he has five 
small meals a day, and has made many dietary changes 
secondary to his duodenal ulcers.  He also reported having 
five to six loose bowel movements daily, and that he must 
take medications for this daily.  He reported having no 
further episodes of GI bleeding since his February 2005 
treatment.  Physical examination revealed the Veteran to be 
in no acute distress.  Abdominal examination revealed it to 
be soft, nontender and nondistended.  The report noted that 
the Veteran's most recent hematocrit finding was 46.4 from a 
September 2005 test.  The report concluded with diagnoses of 
duodenal ulcers, status post GI bleed in February 2005, and 
rectosigmoid cancer, status post low anterior resection.  The 
VA examiner noted that the Veteran has dumping syndrome and 
ongoing episodes of pain with daily diarrhea related to his 
Bilroth II procedure, which was done in the 1970s.  The VA 
examiner further noted that is an ongoing issue and will 
likely be a lifelong problem.  

In September 2007, a hearing was conducted before the Board.  
At the hearing, the Veteran testified that his residuals of 
subtotal gastrectomy are manifested by distress, distention, 
gas, bloating and occasional dumping syndrome.  The Veteran 
indicated that since his colon cancer operation, he has fewer 
diarrheas than he used to have.  He also reported that most 
of his stools are formed, and that they are accompanied not 
by pain or cramping, but just the exertion of going.  He 
denied having any bowel accidents.  He also indicated that he 
frequently experiences sweating and fatigue after eating, and 
that he has difficulty sleeping at night due to gas pains.  
Lastly, the Veteran testified that he has been gaining 
weight.  

In July 2009, a VA GI examination was conducted.  The VA 
examiner noted that the Veteran's claims folder was available 
and was reviewed pursuant to this examination.  The report 
noted the Veteran's complaints of weakness, fatigue, bloating 
and nausea, usually at night.  He reported having two to 
three days of constipation and one day of diarrhea associated 
with two to three loose watery stools per day associated with 
cramping, and no blood or mucus.  He denied any abdominal 
pain, burning, or vomiting, and reported that his appetite 
was on and off.  Physical examination revealed the Veteran to 
be an alert, pleasant, cooperative and obese man.  His height 
was listed as 5 foot 11 inches, and his weight was listed as 
228 pounds.  His abdomen was obese and protuberant, and 
exhibited mild generalized tenderness.  No organs or masses 
were found.  There was a well-healed right upper quadrant 
scar, and a large well-healed 16-inch midline abdominal scar.  
Laboratory results from April 2006 were listed to include 
white blood cell count of 7.5, hemoglobin of 16.3 and 
hematocrit of 46.8.  Liver function testing in August 2009 
was reportedly normal.  The report concluded with an 
impression of history of duodenal ulcer; subtotal gastrectomy 
in 1972; dumping syndrome; rectosigmoid cancer - Duke's Stage 
A, surgically removed 2000; gastric erosions with recurrent 
GI bleeding in 2005, treated with cauterization; history of 
colon polyps; mild diverticulosis; and history of 
cholecystectomy in 2004.

A July 2009 examination addendum noted the VA examiner's 
opinion that the Veteran's symptoms of nausea and bloating 
(treated with Maalox and omeprazole) were "more likely than 
not" related to his service-connected residuals of duodenal 
ulcer and subtotal gastrectomy.  The VA examiner further 
opined that the Veteran's symptoms of diarrhea, cramping, 
abdominal discomfort, weakness, fatigue, diet of small 
frequent meals, and specific food intolerance were "as 
likely as not" related to his dumping syndrome and service-
connected residuals of duodenal ulcer and subtotal 
gastrectomy, although the Veteran's nonservice-connected 
rectosigmoid cancer and surgery may contribute to a lesser 
degree, which the VA examiner defined as less than 25 
percent.  As for Veteran's gastric erosions and GI bleeding 
at the gastrectomy site treated with cauterization in 2005, 
the VA examiner opined that this more likely than not was 
related to the Veteran's service-connected residuals of 
duodenal ulcer and subtotal gastrectomy.  Finally, the VA 
examiner opined that the Veteran's nonservice-connected 
rectosigmoid cancer and surgery may relate to the Veteran's 
diverticulosis and contribute to his lower GI symptoms.  
Specifically, the VA examiner attributed 25 percent of these 
symptoms to the Veteran's nonservice-connected rectosigmoid 
cancer and surgery.

After reviewing the Veteran's claims folder, the Board finds 
that an increased rating in excess of 40 is not warranted for 
the Veteran's service-connected residuals of subtotal 
gastrectomy.  Despite the Veteran's complaints of nausea, 
bloating, diarrhea, cramping, abdominal discomfort, weakness, 
fatigue, and dumping syndrome, the medical evidence of record 
simply does not show any objective evidence of hypoglycemic 
symptoms, weight loss, malnutrition or anemia.  In this 
regard, the Veteran's weight is shown to have increased from 
217.4 pounds in February 2005 to 228 pounds in July 2009.  
Moreover, while the Board accepts the Veteran's subjective 
complaints concerning this condition, the Veteran's actual 
medical treatment records following his February 2005 
hospitalization are largely silent as to complaints of or 
treatment for this condition.  Thus, the Board finds that the 
Veteran's service-connected residuals of subtotal gastrectomy 
are no more than moderate in severity, and as such a rating 
in excess of 40 percent under Diagnostic Code 7308 is not 
warranted.

The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  The preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In considering the Veteran's claim herein, the Board has also 
considered the issue of whether the schedular evaluation 
assigned the Veteran's condition herein is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peake, 22 Vet. App. 242 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, the Board must then consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The schedular evaluation in this case is not inadequate.  A 
higher disability rating is provided for certain 
manifestations of this condition, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Specifically, the Veteran's residuals of subtotal 
gastrectomy are shown to be no more than moderate in 
severity.  Consequently, this condition does not warrant more 
than the current 40 percent disability rating assigned.  When 
comparing this disability picture with the level of 
disability contemplated by the Rating Schedule, the Board 
finds that the schedular evaluation regarding the appellant's 
residuals of subtotal gastrectomy is not inadequate.  A 
higher rating is provided for certain findings, i.e. a severe 
condition, but the medical evidence reflects that those 
findings are not present in this case.  Therefore, the 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  


ORDER

An increased evaluation in excess of 40 percent for residuals 
of subtotal gastrectomy is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


